Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 


	* Note, this application FURTHER contains claims directed to patentably distinct species. Please see proceeding SPECIES that follows the below restriction between the claims. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-10, 25-26, drawn to a power transmitter.
Group II, claim(s) 11-26, drawn to a power receiver.

The above Groups I & II lack unity of invention because even though the inventions of these groups require the technical feature of claim 25-26, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sinha et al. US 2017/0373660 who teaches:
A power transmitting module used in a power transmitting device in a wireless power transmission system of an electric field coupling method, the power transmitting module comprising: a first electrode and a second electrode (first and second Cp, FIGURE 1B), which are a power transmitting electrode pair; and a matching circuit (“voltage gain network” matching stage circuits, FIG1A and 1B)to be connected between a power conversion circuit (bridge of FIG1B) and the first and second electrodes in the power transmitting device, wherein: the power conversion circuit includes a first terminal and a second terminal (ie transistor output connection terminals; bottom connection = 1st terminal, top connection = 2nd terminal), and converts electric power output from a power source into AC power for transmission and outputs the converted power from the first and second terminals; the matching circuit includes: a first inductor connected to the first electrode (left most inductor of transmitter, FIG1B); a second inductor connected to the second electrode (right most transmitter inductor connected via capacitor); a first capacitor connected between a wire between the first electrode and the first inductor (left most capacitor)  and a wire between the second electrode and the second inductor (note all components of FIG1B “connected” to form a complete and operative circuit); a second capacitor connected to the first inductor (right most capacitor); and a third inductor (middle inductor) connected between a wire between the first inductor and the second capacitor and a wire connected to the second inductor; on an opposite side from the first electrode, the second 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 
*Applicant is directed to elect ONE (1) embodiment from EACH  Group below to form a single embodiment of the invention. 
	
Group A: Transmitter matching circuit embodiments:
Embodiment I		FIGURE 6A;
Embodiment II		FIGIGUR 6B; 
Embodiment III		FIGURE 6C; 
Embodiment IV		FIGURE 6D; 
Embodiment V		FIGURE 14A;
Embodiment VI		FIGURE 14B;
Embodiment VII		FIGURE 14C; and
Embodiment VIII		FIGURE 14D. 

Group B: Receiver matching circuit embodiments:
Embodiment I		FIGURE 6A;
Embodiment II		FIGIGUR 6B; 
Embodiment III		FIGURE 6C; 
Embodiment IV		FIGURE 6D; 
Embodiment V		FIGURE 14A;
Embodiment VI		FIGURE 14B;
Embodiment VII		FIGURE 14C; and
Embodiment VIII		FIGURE 14D. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Group A (transmitter) lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sinha et al. US 2017/0373660 who teaches:
A power transmitting module used in a power transmitting device in a wireless power transmission system of an electric field coupling method, the power transmitting module comprising: a first electrode and a second electrode (first and second Cp, FIGURE 1B), which are a power transmitting electrode pair; and a matching circuit (“voltage gain network” matching stage circuits, FIG1A and 1B)to be connected between a power conversion circuit (bridge of FIG1B) and the first and second electrodes in the power transmitting device, wherein: the power conversion circuit includes a first terminal and a second terminal (ie transistor output connection terminals; bottom connection = 1st terminal, top connection = 2nd terminal), and converts electric power output from a power source into AC power for transmission and outputs the converted power from the first and second terminals; the matching circuit includes: a first inductor connected to the first electrode (left most inductor of transmitter, FIG1B); a second inductor connected to the second electrode (right most transmitter inductor connected via capacitor); a first capacitor connected between a wire between the first electrode and the first inductor (left most capacitor)  and a wire between the second electrode and the second inductor (note all components of FIG1B “connected” to form a complete and operative circuit); a second capacitor connected to the first inductor (right most capacitor); and a third inductor (middle inductor) connected between a wire between the first inductor and the second capacitor and a wire connected to the second inductor; on an opposite side from the first electrode, the second capacitor is to be directly or indirectly connected to the first terminal of the power conversion .

The Specie Embodiments of Group B (receiver) lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sinha et al. US 2017/0373660 who teaches:
11. (see like comparison of like parts of Group A above) A power receiving module (receiver of FIG1B) used in a power receiving device in a wireless power transmission system of an electric field coupling method, the power receiving module comprising: a first electrode and a second electrode (first and second Cp, FIG1B), which are a power receiving electrode pair; and a matching circuit (“current gain network”) to be connected between a power conversion circuit (ie rectifier, FIG1B) and the first and second electrodes in the power receiving device, wherein: the power conversion circuit includes a first terminal and a second terminal, and converts AC power input to the first and second terminals into another form of electric power that is used by a load and outputs the converted power; the matching circuit includes: a first inductor connected to the first electrode; a second inductor connected to the second electrode; a first capacitor connected between a wire between the first electrode and the first inductor and a wire between the second electrode and the second inductor; a third inductor connected to the first inductor; and Page 7 of 12a second capacitor connected between a wire between the first inductor and the third inductor and a wire connected to the second inductor; on an opposite side from the first electrode, the third inductor is to be directly or indirectly connected to the first terminal of the power conversion circuit; and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836